DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2019 is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious an overpressure protection system, comprising: a limiting diaphragm assembly and an overpressure diaphragm assembly including an overpressure diaphragm assembly base having a generally convex surface and an overpressure diaphragm seal coupled to the convex surface, wherein the overpressure diaphragm seal is biased towards the convex surface by a lift- off pressure, the magnitude of the lift-off pressure being approximately equal to the sum of the magnitudes of the second pressure and a pre-defined residual diaphragm pressure of the overpressure diaphragm seal; and wherein the limiting diaphragm assembly and the overpressure diaphragm assembly are configured to allow transmission of the first pressure having a magnitude less than or equal to a pre-defined cutoff pressure to a pressure sensing element and to inhibit 
Regarding claims 2-12: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 13: The prior art, alone or in combination, fails to anticipate or render obvious a method for overpressure protection, comprising: hydraulically transmitting the received first pressure from the limiting diaphragm assembly to an overpressure diaphragm assembly by a transmission fluid, wherein the first pressure is applied to an overpressure diaphragm seal coupled to a generally convex surface of an overpressure diaphragm base in a first direction away from the overpressure diaphragm base; urging the overpressure diaphragm seal in a second direction, opposite the first direction and towards the overpressure diaphragm base, by a lift-off pressure, wherein the lift-off pressure is approximately equal to the sum of a pre-defined residual diaphragm pressure of the overpressure diaphragm seal and the second pressure; and inhibiting transmission of the first pressure from the overpressure diaphragm assembly to a pressure sensing element by the transmission fluid when the magnitude of the first pressure is greater than a magnitude of a pre-defined cutoff pressure, in conjunction with the remaining claim limitations.
Regarding claims 14-19: These claims are allowable due to at least their dependency on claim 13.
     The closest prior art found by the examiner during the search is Burczyk et al. (US 7509865 B2). Burczyk teaches (FIG. 1) a limiting diaphragm (5) and an overpressure diaphragm (13) coupled to a convex surface (23); however, Burczyk fails to teach or render obvious the limitations set forth above in the examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856